MARKETING LICENSE AGREEMENT

 




 

THIS MARKETING LICENSE AGREEMENT (this “Agreement”) is entered into by and
between GUARDIAN TECHNOLOGIES INTERNATIONAL, INC., a Delaware corporation
(hereinafter “GUARDIAN”), and EGC INFOMATICS, Inc. (d.b.a. International Threat
Detection Systems [ITDS]), a Florida corporation, for itself and its affiliate
companies (hereinafter collectively referred to as “EGC”), and shall be
effective as of the 1st day of November, 2007 (the “Effective Date”).

 

WITNESSETH:

WHEREAS, GUARDIAN is the owner of certain computer programs defined herein as
the “Products”; and

WHEREAS, EGC is in the business of distributing and supporting computer software
applications to its customers and prospects; and

WHEREAS, EGC has special knowledge concerning the business needs of its
customers and prospects; and

WHEREAS, GUARDIAN wishes to appoint EGC as its non-exclusive marketing
representative for the Products and authorize EGC to provide certain services
relating to such marketing efforts; and

WHEREAS, EGC is willing to accept such appointment and to undertake to provide
such services under the terms of this Agreement;

 

NOW, THEREFORE, the parties agree as follows:

1.

 Scope

The Products covered by this Agreement are listed on Exhibit “A” hereto and
consist of computer programs and associated end-user documentation offered
generally to end-users by GUARDIAN under the terms and conditions of its
standard license agreement. Additional software and/or hardware applications may
be added to the list of Products with the mutual consent of the parties. The
current form of license agreement is attached hereto as Exhibit “B”. GUARDIAN
also offers enhancement and error-correction services with respect to the
Products under the terms and conditions of said agreement. GUARDIAN reserves the
right to change such agreement at any time.

2.

 Appointment of EGC

Subject to the terms and conditions hereof, GUARDIAN hereby designates and
appoints EGC for the term of this Agreement, as a non-exclusive representative
for the solicitation of license agreements relating to the Products from
prospective end-users identified by EGC. EGC hereby accepts such designation and
appointment. For purposes of this Agreement the term “affiliate” shall mean any
entity that directly or





1

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such other entity. In the case of a corporation,
control shall mean, among other things, the direct or indirect ownership of more
than fifty percent (50%) of its outstanding voting stock. The foregoing
notwithstanding, however, for the purpose of this Agreement, GUARDIAN shall not
be deemed to be an affiliate of EGC, and EGC shall not be deemed an affiliate of
GUARDIAN.

3.

Duties of EGC

3.1.

EGC agrees, for the term of this Agreement, that it shall promote and market the
Products to prospective end-users by:

3.1.1.

Identifying prospects that may benefit from use of the Products.

3.1.2.

Contacting such prospects and conducting presentations of the Products.

3.1.3.

Performing demonstrations of the Products to prospective end-users either on the
premises of such end-users or at EGC’s facilities.

3.1.4.

Negotiating and obtaining the prospects’ execution of license agreements and
service agreements.

3.1.5.

Forwarding executed license agreements and service agreements to GUARDIAN for
GUARDIAN’s evaluation and acceptance.

3.1.6.

Serving as a point of contact for necessary communications between end-users and
GUARDIAN with respect to the Products.

 

3.2.

EGC shall prepare and submit to GUARDIAN monthly a complete and accurate written
report of its activities hereunder, including, without limitation, the
following:

3.2.1.

A description of all promotional and marketing activities undertaken during the
preceding month setting forth the identity and addresses of prospective
end-users.

3.2.2.

A summary of the nature of contacts made with such end-users and EGC’s
assessment of the results of such contacts.

3.2.3.

A listing by identity and date of all license agreements executed by prospective
end-users and forwarded to GUARDIAN as a result of EGC’s activities.

4.

Demonstration Rights 

GUARDIAN hereby grants to EGC a non-exclusive, non-transferable license to use
during the term of this Agreement a reasonable number of “Demonstration Copies”
of each Product for purposes of demonstrating the Product to prospective
end-users in connection with the marketing activities. EGC shall use the
Demonstration Copies for making demonstrations to prospective end-users (i) on
computer systems owned or leased by EGC or (ii) on the computer system of a
prospective end-user. In each case,





2

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




EGC shall (i) control and limit the use of Products for the specific purpose
authorized; (ii) accompany the prospective end-user at all times that the
Product is installed at the site of such prospective end-user; and (iii) upon
completion of the demonstration, remove the Product from such end-user’s
computer and cause the deletion of all portions of the Product from computer
files in which it resided. EGC acknowledges that the Products, including any
intellectual property rights pertaining thereto, are owned by GUARDIAN and
represent or contain valuable copyrights and trade secrets of GUARDIAN. EGC
shall not attempt to reverse-engineer or decompile the machine-readable code in
which the programs are delivered. EGC shall protect the Products from
unauthorized copying, dissemination, or disclosure and from other unauthorized
use.

5.

License Agreements

5.1.

EGC shall have the authority to solicit the signature of end-users on GUARDIAN’s
standard form of license agreement, as such agreement may be revised from time
to time by GUARDIAN and furnished to EGC, and such other license agreements as
EGC and GUARDIAN may mutually agree. Additionally, upon request by an end-user,
EGC may solicit the signature of such end-user on EGC’s standard form of license
agreement as such agreement may be revised from time to time by EGC, provided
however, such license agreement if accepted by GUARDIAN, shall be promptly
assigned by EGC to GUARDIAN. Notwithstanding anything to the contrary in this
Agreement, EGC shall not execute or accept on behalf of GUARDIAN any agreement
solicited from an end-user under this Section 5.1, and EGC shall inform all
end-users that any license agreement solicited under this Section 5.1 must be
forwarded to GUARDIAN for consideration, acceptance, and execution by GUARDIAN
in order for such agreement to be binding on GUARDIAN.

5.2.

Notwithstanding anything to the contrary contained in this Agreement, EGC has
and shall exercise no authority to (i) make any alterations in GUARDIAN’s
standard form of license agreement; (ii) make statements or representations
concerning the Products that exceed or are inconsistent with the marketing
materials and technical specifications provided to EGC by GUARDIAN; or (iii)
bind GUARDIAN to any undertaking or performance with respect to the Products.








3

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




6.

Ancillary Services

6.1.

EGC may also provide to end-users appropriate ancillary services in support of
the Products. Such services include, without limitation, the following:

6.1.1.

Assistance with installation of the Products on end-users’ computers.

6.1.2.

Technical training of end-users’ personnel.

6.1.3.

Implementation and consulting support services to end-users with respect to the
functions and operation of the Products.

6.2.

The terms, conditions, and charges for such ancillary services shall be
established by EGC directly with end-users. EGC shall inform each end-user (i)
that GUARDIAN’s obligations are limited to those contained in the license
agreement, (ii) that any services of EGC are offered on EGC’s own accounts, and
(iii) that EGC is solely responsible for such ancillary services.

6.3.

 Upon the request by EGC, and subject to Section 6.2, GUARDIAN may provide to
EGC (or to an end-user on behalf of EGC) the ancillary services described in
Section 6.1 in support of the Products. All such ancillary services shall be
provided to EGC (or to an end-user on behalf of EGC) at rates agreed upon from
time to time by EGC and GUARDIAN, provided such rates shall in no event exceed
GUARDIAN’s published rate schedule, as in effect at the time such services are
rendered by GUARDIAN. The parties acknowledge and agree that EGC, and not the
end-user shall be responsible for payment to GUARDIAN for services provided
under this Section 6.3, provided that GUARDIAN shall not be entitled to payment
from EGC unless and until (and only to the extent that) EGC receives payment for
such services from an end-user.

7.

Undertaking of GUARDIAN

GUARDIAN shall:

7.1.

Promote the Products as it deems appropriate with international and local
advertising.

7.2.

Provide to EGC’s employees technical training with respect to the Products.
GUARDIAN shall provide such training at its own cost, but EGC shall be
responsible for travel and living expenses incurred by its employees.

7.3.

Provide reasonable quantities of marketing materials, including descriptive
brochures and promotional materials suitable for unrestricted distribution.

7.4.

Evaluate the qualifications of prospective end-users who have executed license
agreements and service agreements forwarded to GUARDIAN by EGC. GUARDIAN
reserves the right, in its discretion, to reject license agreements and service
agreements executed by prospective end-users.

7.5.

Perform all obligations of GUARDIAN under accepted license agreements, including
shipment or delivery to end-users of copies of the computer programs,





4

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




documentation, error-correction materials, and updates that constitute the
Products.

7.6.

Invoice and collect amounts payable under each license agreement accepted by
GUARDIAN.

8.

Compensation

8.1.

EGC shall receive a commission equal to eighteen percent (18%) of the net
license fee revenue actually collected by GUARDIAN under license agreements for
Products which are secured and forwarded to GUARDIAN by EGC and accepted by
GUARDIAN.

The term “net license fee revenue” means the actual license fee revenue received
by GUARDIAN less royalties, commissions, hardware fees or similar payments due
third parties in connection with the licensing of Products. Payment of
compensation to EGC shall be made by GUARDIAN within ten (10) days after receipt
of payment from end-user. Cash payment shall be accompanied by a detailed
accounting of the basis for such payment, identifying the source and amount of
applicable revenues received by GUARDIAN. “Net license fee revenue” shall not
include maintenance or service fees paid to GUARDIAN by end-users.

8.2.

Amounts payable to EGC shall be subject to a charge-back or credit in favor of
GUARDIAN in the amount previously paid EGC with respect to amounts that are
refunded to end-users. EGC agrees to cooperate with GUARDIAN and aid in the
collection of accounts receivable under license agreements forwarded to GUARDIAN
by EGC.

8.3.

EGC shall be responsible for its own expenses and costs under this Agreement,
and GUARDIAN shall have no obligation to reimburse EGC for any expenses or costs
incurred by EGC in the performance of its duties hereunder.

9.

Term and Termination

9.1.

The term of this Agreement shall commence upon the Effective Date and shall
continue for two (2) years thereafter unless sooner terminated in accordance
with the provisions hereof. This Agreement shall be automatically renewed for
additional two year periods every two years unless there is an uncured default
by EGC.

9.2.

GUARDIAN may terminate this Agreement upon written notice to EGC in the event of
the breach of any material obligation hereunder by EGC that is not cured by EGC
after receipt from GUARDIAN of thirty (30) days’ written notice calling
attention to such breach and demanding cure thereof. In the event of such
termination for cause, GUARDIAN’s sole obligation to EGC shall be to pay
compensation accrued for net revenues collected on covered license agreements
accepted by GUARDIAN prior to the date of termination.





5

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




9.3.

Upon termination of this Agreement for any reason, EGC shall within thirty (30)
days of such termination return to GUARDIAN all Demonstration Copies of the
Products, and all copies of related marketing materials. EGC shall further
provide to GUARDIAN copies of EGC’s prospect files.

10.

Indemnities

10.1.

GUARDIAN hereby agrees to indemnify EGC from and against any and all claims,
demands, or actions arising out of any material breach by GUARDIAN of any of the
terms and conditions of any license agreement with an end-user secured by EGC
hereunder or any breach of GUARDIAN’s obligations hereunder.

10.2.

EGC hereby agrees to indemnify GUARDIAN from and against any and all claims,
demands, or actions arising out of EGC’s activities or performance outside the
express authorization provided EGC under this Agreement or any breach of EGC’s
obligations hereunder.

10.3.

The indemnities contained in this Section 10 shall be conditioned upon the
indemnifying party’s receiving (i) prompt written notice of any claims, demands,
or actions for which indemnity is sought; (ii) cooperation in the defense by the
party seeking indemnity; and (iii) control of the defense and/or settlement of
such claim, demand, or action as to which indemnity is sought.

11.

Limitations of Liability  

In no event shall either party hereto be entitled to special, indirect, or
consequential damages, including lost profits, for breach of this Agreement.
Remedies shall be limited to claims for amounts due hereunder or for
indemnification as provided for herein. However, the foregoing limitation of
remedies shall not apply to any action by GUARDIAN for infringement by EGC; any
action based on or with respect to unauthorized publication, disclosure, or use
of confidential information or trade secrets of GUARDIAN; or any action based on
GUARDIAN’s rights in copyrights, trademarks, or trade secrets or other
proprietary rights in the Products.

12.

Trademarks 

Except for purposes of identification of Products, no right, title, interest, or
license in or to any trademark or service mark of GUARDIAN is granted to EGC
under this Agreement. EGC may on its business cards, stationery and marketing
materials state that EGC is an authorized agent of GUARDIAN for the licensing of
the Products.

13.

Status of EGC’s Personnel  

The parties to this Agreement are and shall remain independent contractors, and
nothing herein shall be construed to create a partnership, or joint venture,
between GUARDIAN and EGC. EGC shall be responsible for the wages, hours, and
conditions of employment of EGC’s personnel during the term of and under this
Agreement. Nothing herein shall be construed as implying that employees of EGC
are employees of GUARDIAN.





6

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




14.

Notices  

All notices, demands, or consents required or permitted under this Agreement
shall be in writing and shall be delivered personally or sent by certified or
registered mail to the appropriate party at the address set forth below, or at
such other address as shall be given by either party to the other in writing:

 

Guardian Technologies International, Inc.

EGC INFORMATICS

516 Herndon Parkway, Suite A

1925 Brickell Ave. Suite D-1510

Herndon, Virginia  20170

Miami, Florida 33129

Attn: Bill Donovan

Attn: Angel Lorie

         President & Chief Operating Officer

         President & Chief Operating Officer

(703) 464-5495

(786) 306-8740

15.

Choice of Law  

This Agreement shall be deemed to be made in the Commonwealth of Virginia and in
all respects shall be interpreted, construed, and governed by and in accordance
with the laws of the Commonwealth of Virginia.

16.

Waiver of Rights  

The waiver by either party of any term or provision of this Agreement shall not
be deemed to constitute a continuing waiver thereof nor of any further or
additional rights such party may hold under this Agreement.

17.

No Assignment; Enforceability  

This Agreement is personal to EGC and is not assignable without the prior
written consent of GUARDIAN. Any attempt to assign, transfer, or subcontract any
of the rights, duties, or obligations of this Agreement without such consent is
void.

18.

Dispute Resolution

18.1.

In the event that any dispute arises between GUARDIAN and EGC in connection with
this Agreement, the representatives of each party responsible for the subject
matter of such dispute shall use good faith efforts to resolve such dispute
promptly. In the event that such dispute cannot be resolved by the parties’
representatives, the matter shall be submitted to the parties’ respective Chief
Executive Officers (“CEOs”) for resolution. In the event that the CEOs cannot
reach resolution of the issue (an “Unresolved Dispute”), then the matter shall
be settled by binding arbitration in accordance with the provisions of Section
18.2 hereof.

18.2.

Any Unresolved Dispute, after the completion of the steps set forth above, shall
be settled at the election of either party, by final and binding independent
arbitration. All arbitrations pursuant to this Agreement shall be conducted
before the American Arbitration Association (“AAA”) in Reston, Virginia, U.S.A.,
and shall be carried out in accordance with the Commercial Arbitration Rules of
the AAA then in effect (the “Rules”) and the provisions of this Agreement.





7

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




GUARDIAN and EGC shall each select one arbitrator and a third arbitrator will be
selected unanimously by the arbitrators selected by GUARDIAN and EGC. If the two
arbitrators selected by GUARDIAN and EGC are unable to select the third
arbitrator within ten (10) days of the appointment of the two arbitrators, the
parties consent to the selection of the third arbitrator by the AAA
administrator. The award of the arbitrators may be enforced by any court having
jurisdiction over the parties.

19.

Export Restrictions

GUARDIAN and EGC each hereby agrees to comply with all export laws and
restrictions and regulations of the Department of Commerce or other United
States agency or authority, and not to knowingly export, or allow the export or
re-export of any Product, or any derivatives thereof, in violation of any such
restrictions, laws or regulations, or, without all required licenses and
authorizations to any country specified in the then current Supplement No. 1 to
Section 770 of the U.S. Export Administration Regulations (or any successor
supplement or regulations).

20.

General

20.1.

In the event that any provision of this Agreement shall be rendered invalid or
otherwise unenforceable by any competent judicial or government authority, such
invalidity or unenforceability shall not affect the validity or enforceability
of any other provision of this Agreement and the invalid provision shall be
deemed amended to the fullest extent allowable by applicable law to effect the
purposes of said provision.

20.2.

GUARDIAN and EGC shall each be excused for any failure or delay in performing
any of their respective obligations under this Agreement, if such delay or
failure is caused by any act of God, any accident, explosion, fire, storm, riot,
embargo, war, any failure or delay of transportation, shortage of or inability
to obtain supplies, equipment, fuel or labor or any other circumstance or event
beyond the reasonable control of the party relying upon such circumstance or
event.

20.3.

The parties agree that this Agreement is the complete and exclusive statement
thereof between the parties and that it supersedes and merges all prior
proposals and understandings and all other agreements, whether oral or written,
between the parties relating to the subject matter hereof. This Agreement may
not be modified or altered except by a written instrument duly executed by the
parties hereto.

 





8

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as set
forth below.

 

Guardian Technologies International, Inc.

 

EGC Informatics, Inc.




/s/ William J. Donovan

 




/s/ Angel Lorie, Jr.

William J. Donovan

 

Angel Lorie, Jr.

President & Chief Operating Officer

 

President & Chief Operating Officer

Date:  11/2/07

 

Date:  11/1/07

 

 

 





9

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary







EXHIBIT A




Guardian Technologies automatic threat identification and alert system,
PinPoint™ is incorporated into an intelligent image informatics engine (3i)
resident on a standard Pentium 4 based microprocessor. The PinPoint™ 3i system
can be configured with various options and ordered under the commercial terms of
a Perpetual License, Rental or Transactional based terms.







1.

Perpetual License:  

A “Perpetual License” is granted to an end user organization pursuant to an end
user license agreement.  The end user shall pay Guardian the following amount(s)
with respect to Products delivered under a Perpetual License.




Product Description

License Fee per Scanning Device

 

1-99 Licenses

100-499 Licenses

500+ Licenses

PinPoint 3i Engine

 

 

 

PinPoint Module Metal

 

 

 

PinPoint Module Explosives

 

 

 







Annual fees for Support Services

Shall be in addition to the foregoing Perpetual License fees.  Each end user of
a Perpetual License shall pay an annual fee for Support Services of 20% of the
then-applicable price for the number of Perpetual Licenses held by such license
holder beginning in year two and for every year after the Perpetual License is
in use.







2.

Rental License:  

A “Rental License” is a license granted to an end user organization pursuant to
an end user license agreement under which the end user pays a monthly license
fee and the license expires at the end of a three-year license term.  The end
user organization shall pay Guardian the following amount(s) with respect to
Products delivered to an end user under a Rental License:

















10

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary








Product Description

Monthly Rental per Scanning Device For Three Years

 

1-99 Licenses

100-499 Licenses

500+ Licenses

PinPoint 3i Engine

 

 

 

PinPoint Module Metal

 

 

 

PinPoint Module  Explosives

 

 

 




Guardian and the end user organization may agree to extend the term of the
Rental License for successive additional periods of one (1) year each after the
expiration of the initial three (3) year period.




Guardian has the right, upon notice, to increase the prices set forth above for
Rental Licenses no more than once in any calendar year by a percentage equal to
the percentage change during the preceding twelve (12) month period in the
Consumer Price Index for All Urban Consumers (CPI-U) for the U.S. City Average
for All Items compiled by the U.S. Bureau of Labor Statistics (or a successor
country index thereto).




The Prices set forth above include Annual Support Services during the term of
the Rental License.  







3.

Transactional License:

A “Transactional License” is a license granted to an end user organization
pursuant to an end user license agreement under which the end user pays a per
passenger fee and the license expires at the end of a three-year license term.
 The end user organization shall pay Guardian the monthly total fees based upon
the following per passenger fee with respect to Products delivered to an end
user under the Transactional License:










Product Description

Transaction Fee Per Passenger for a Term of Three Years

PinPoint 3i Engine

 

·

PinPoint Module Metal

 

·

PinPoint Module  Explosive

 




The Prices set forth above include Annual Support Services during the term of
the Rental License.  





11

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary







The end user organization may also elect to increase the fee to cover
administrative expenses.








12

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




EXHIBIT B




PROPRIETARY SOFTWARE LICENSE AND HARDWARE LEASE AGREEMENT

This is a Proprietary Software License and Hardware Lease Agreement
(“Agreement”) dated as of ______________, 200_ (the “Effective Date”) by and
between _________________ (“Client”), a ___________ having a place of business
at __________________________, and Guardian Technologies International, Inc.
(“Licensor”), a Delaware corporation having its principal place of business at
516 Herndon Parkway, Herndon, Virginia 20170.

21.

SOFTWARE LICENSE

21.1.

Software License.  Licensor hereby grants to Client a perpetual, nonexclusive,
nontransferable license commencing on the Effective Date to use Guardian
Technologies International, Inc.’s (“Guardian”) computer software components
(the “Software”) and documentation (collectively, the “Documentation”) listed in
Exhibit A on the terms and conditions of this Agreement.  The term “Software” as
used in this Agreement includes any maintenance releases to the Software that
may be provided to Client from time to time under pursuant to this Agreement,
but specifically excludes any other modifications or customizations to the
Software.

21.2.

License Limitation.  Client may use the Software only at the specific facilities
identified in Exhibit A and only on the terms and conditions of this Agreement.
 Client may not use the Software as part of a commercial time-sharing or service
bureau operation or in any other resale capacity.  Client may use the
Documentation solely in support of the Software.  Client agrees not to reverse
engineer, decompile, disassemble or extract, as applicable, any ideas,
algorithms or procedures from the Software or Documentation for any reason.
 Client may not use the System as a guide or template for the purposes of
determining specifications or requirements for or in any way developing a
similar or competing product.  Client may not reverse engineer or decompile the
Software.  

21.3.

Copies.  Client may not copy the Software.  Client may copy the Documentation to
support Client’s licensed use of the Software in accordance with this Agreement,
subject to any restrictions specified in Exhibit A.  Any copies Client makes of
the Documentation, in whole or in part, are Licensor’s property.  Client agrees
to reproduce and include Licensor’s [and Guardian’s] copyright, trademark, and
other proprietary rights notices on any copies of the Documentation, including
partial copies.

21.4.

Ownership.  This Agreement does not convey to Client title or ownership of the
Software and Documentation, but only a right of limited use in accordance with
this Agreement.  All terms and conditions of this Agreement are material terms
of the license granted by this Agreement.

21.5.

Third Party Software.  All third party software provided by Licensor to Client
as a part of the Software is also subject to the terms and conditions of the
applicable third party license agreement.  Changes in the Software that Licensor
may make from time to time may make it necessary for Client to acquire, at its
own expense, updated versions of the third party software or additional third
party products.  Licensor will have no warranty or maintenance obligations for
any Third Party Products or additional third party products.

22.

HARDWARE LEASE

22.1.

Lease of Hardware.  Licensor leases to Client, and Client leases from Licensor,
the hardware listed or described in Exhibit A (the “Hardware”).  This Agreement
does not convey to Client title or ownership of the Hardware, but only a right
of limited use in accordance with this Agreement.  

22.2.

Subleases.  Client may not sublease any or all of the Hardware or assign,
transfer or encumber Client’s rights, interests or obligations under this
Agreement.  Any attempted sublease, assignment, transfer or encumbrance in
violation of the preceding sentence will be null and void.  

22.3.

True Lease.  Licensor retains full legal title to the Hardware notwithstanding
the possession and use of the Hardware by Client.  It is the intent of the
parties that the transaction contemplated by this Agreement (1) constitutes an
lease from Licensor to Client for purposes of Client's financial reporting
pursuant to generally accepted accounting principles, and (2) constitutes a true
lease, and not a sale of Hardware, for federal and state law, income tax,
bankruptcy and other purposes.  Each of the parties to this Agreement agrees
that it will not, nor will any person controlled by it, or under common control
with it, directly or indirectly, at any time take any action or fail to take any
action with respect to the filing of any income tax return, including an amended
income tax return, inconsistent with Licensor’s status as owner and lessor of
the Hardware.  Title to the Hardware will at all times remain in Licensor, and
Client acquires no ownership, title, property, right, equity, or interest in the
Hardware other than its leasehold interest solely as lessee subject to all the
terms and conditions of this Agreement.  





13

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




22.4.

Restrictions on Use of the Hardware.  Client may not install, or remove any
software on the Hardware, or make any other modifications to the Hardware
without Licensor’s prior written consent.  Client may not modify the Hardware in
any way.

22.5.

Risk of Loss and Damage.  Client is responsible for any damage to or loss of the
Hardware that may occur during the Term or return shipment of the Hardware from
Client to Licensor.  Client shall use commercially reasonably efforts to keep
the Hardware in the same condition as when received, except for normal wear and
tear.  Client must reimburse Licensor for the replacement value of any Hardware
damaged or lost during either the Term or return shipping to Licensor.

23.

MAINTENANCE

During the Term, Licensor will provide the following maintenance services for
the System.  

23.1.

Licensor will consult with Client for a reasonable amount of time by telephone
during Licensor’s normal business hours to assist Client in the use of the
System;

23.2.

Licensor will supply computer program code to correct any Errors (as defined in
section 26.1 of this Agreement) in the Software.  If a suspected Error is
attributable to a cause other than the Software as delivered by Licensor, then
Client will pay for Licensor’s work on a time-and-materials basis.  If the
Software module containing the Error has been modified by non-Licensor
personnel, Licensor will charge Client on a time-and-materials basis at
Licensor’s then-current hourly rates for analyzing and fixing the Error in
Client’s version, and for any installation assistance Client requires;

23.3.

Licensor will provide Client with all enhancements to the Software that Licensor
develops and generally makes available at no charge to other licensees of the
Software (“Enhancements”);

23.4.

If the Hardware does not conform with its manufacturer’s specifications, Client
may return such Hardware unit (the “Returned Hardware”) for repair or exchange
as provided in this Section 23.4.  Upon Client’s valid request, Licensor will
issue an Return Material Authorization (“RMA”) within one business day.  Client
may not make, and Licensor will not accept, returns of Hardware for repair or
exchange unless Client first obtains an RMA.  Upon issuance of an RMA, Licensor
will ship a replacement Hardware unit (the “Replacement Hardware”) to Client
within one business day, freight pre-paid.  Client will ship the Returned
Hardware to Licensor, freight pre-paid, on the next business day after receiving
the replacement unit.  Licensor will test the Returned Hardware upon receipt and
verify that it is defective.  

23.4.1.

If the Returned Hardware is defective, (i) Licensor will credit Client for the
cost of the freight to return the Returned Hardware; and (ii) Client may retain
the Replacement Hardware as a replacement for the Returned Hardware and the
Replacement Hardware will become a part of the Hardware under this Agreement.  

23.4.2.

If the Returned Hardware is not defective, Licensor will return it to Client and
(i) Client will return the Replacement Hardware to Licensor at Client’s expense;
and (ii) Licensor may invoice Client for a sum not to exceed $60.00 per man-hour
for the time and personnel required to test the Returned Hardware, as well as
the shipping and handling fees to return the Returned Hardware to Client.  

24.

CHARGES

24.1.

Fees.  As compensation for the Software license provided under Section 21,
Client will pay the fees specified to be paid in accordance with Exhibit A.  As
compensation for the Software Maintenance provided under Section 21, Client will
pay the fees specified to be paid with respect to the initial Term (“Initial
Term Fees”) in accordance with Exhibit A.  Client’s ability to extend the Term
of this Maintenance Agreement for additional one year periods pursuant to
Section 29.1 is expressly conditioned upon Client’s payment of the fees
specified to be paid with respect to each extension of the Term (“Additional
Term Fees”) in accordance with Exhibit A.  

25.

NONDISCLOSURE

25.1.

“Confidential Information” means any and all information that is confidential or
a trade secret and is furnished or disclosed to Client under this Agreement,
including, without limitation, information owned by Guardian or Licensor.  The
Software and Documentation are Confidential Information of Licensor/Guardian.
 In addition, Confidential Information includes the specific business terms of
this Agreement and any other information that is marked as “Confidential,”
“Proprietary,” “Trade Secret,” or in some other manner to indicate it’s
confidential, proprietary or trade secret nature.

25.2.

Confidential Information will remain the property of [Licensor][ Guardian or
Licensor, as applicable], and Client will not be deemed by virtue of this
Agreement or any access to Confidential Information to have acquired any





14

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




right, title or interest in or to the Confidential Information.  Client agrees:
(i) to hold the Confidential Information in strict confidence; (ii) to limit
disclosure of the Confidential Information to Client’s own employees having a
need to know the Confidential Information for the purposes of this Agreement;
(iii) not to disclose any Confidential Information to any third party; (iv) to
use the Confidential Information solely and exclusively in accordance with the
terms of this Agreement in order to carry out its obligations and exercise its
rights under this Agreement; (v) to afford the Confidential Information at least
the same level of protection against unauthorized disclosure or use as Client
normally uses to protect its own information of a similar character, but in no
event less than reasonably care; and (vi) to notify [Guardian and] Licensor
promptly of any unauthorized use or disclosure of the Confidential Information
and to cooperate with and assist Licensor in every reasonable way to stop or
minimize such unauthorized use or disclosure.

25.3.

Client agrees that if a court of competent jurisdiction determines that Client
has breached, or attempted or threatened to breach, its confidentiality
obligations or [Guardian’s or] Licensor’s proprietary rights, money damages will
not provide an adequate remedy.  Accordingly, [Guardian and] Licensor will be
entitled to seek appropriate injunctive relief and other measures restraining
further attempted or threatened breaches of such obligations.  Such relief or
measures will be in addition to, and not in lieu of, any other rights and
remedies available to [Guardian and] Licensor.

26.

WARRANTY.  

26.1.

Licensor warrants during the first one (1) year after the Effective Date (the
“Warranty Period”), that performance of the Software will not deviate materially
from the specifications identified in Exhibit A (the “Specifications”).  A
material deviation of the Software from its Specifications is referred to in
this Agreement as an “Error.”  If Client believes there has been a breach of
this warranty it must notify Licensor in writing within the Warranty Period
describing the Error in sufficient detail to enable Licensor to recreate it.  If
there has been a breach of this warranty, then Licensor’s sole obligation, and
Client’s exclusive remedy, will be for Licensor to correct the Error at no
charge.  However, if Licensor is unable to correct an Error after repeated
efforts, Client will also be entitled to an equitable adjustment in the Initial
Term Fees to reflect any reduction in the value of the Software as a result of
the uncorrected Error.  If a reported breach of warranty is attributable to a
cause other than a breach of this warranty, then Licensor will be entitled to
payment for its investigation and correction efforts on a time and materials
basis at Licensor’s then-current rates.

26.2.

Licensor warrants during the Warranty Period, that performance of the Hardware
will not deviate materially from the manufacturer’s specifications.  If Client
believes there has been a breach of this warranty it must notify Licensor in
writing within the Warranty Period describing the alleged breach in sufficient
detail to enable Licensor to recreate it.  If there has been a breach of this
warranty, then Licensor’s sole obligation, and Client’s exclusive remedy, will
be for Licensor to repair or replace the Hardware so that it conforms to its
specifications.  However, if Licensor is unable to correct any breach of
warranty after repeated efforts, Client will also be entitled to an equitable
adjustment in the Initial Term Fees to reflect any reduction in the value of the
Hardware as a result of the uncorrected breach of warranty.  If a reported
breach of warranty is attributable to a cause other than a breach of this
warranty, then Licensor will be entitled to payment for its investigation and
correction efforts on a time and materials basis at Licensor’s then-current
rates.

26.3.

Licensor warrants that the Software does not, to Licensor’s knowledge, infringe
any third party copyrights, patents or trade secrets that exist on the Effective
Date and that arise or are enforceable under the laws of the United States of
America.

26.3.1.

If a third party brings an action against Client making allegations that, if
true, would constitute a breach of this warranty, then Licensor will, at its own
expense and subject to the provisions of section 28.2, defend, indemnify and
hold Client harmless in such proceeding, and Licensor will pay all settlements,
costs, damages and legal fees finally awarded.

26.3.2.

If such a proceeding is brought or appears to Licensor to be likely to be
brought, Licensor may, at its sole option and expense, either obtain the right
for Client to continue using the allegedly infringing item(s) or replace or
modify the item(s) to resolve such proceeding.  If Licensor finds that neither
of these alternatives is available to it on commercially reasonable terms,
Licensor may require Client to return the System, in which case Client will
receive a refund of the amounts paid by it for the System, less a reasonable
adjustment for depreciation.

This section 26.3 states Licensor’s entire obligation to Client and Client’s
exclusive remedy with respect to any claim of infringement and is in lieu of any
implied warranties of non-infringement or non-interference with use and
enjoyment of information.

26.4.

Licensor is not responsible for any claimed breaches of the foregoing warranties
caused by:  (i) modifications made to the System by anyone other than Licensor
and its subcontractors working at Licensor’s





15

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




direction; (ii) the combination, operation or use of the System with any items
that Licensor did not supply; or (iii) Client’s failure to use any new or
corrected versions of the System made available by Licensor.

26.5.

Licensor does not warrant that the Software will be error-free or that its
operation will be uninterrupted.  Client acknowledges that it is responsible for
the results obtained from use of the System, including without limitation the
completeness, accuracy and content of such results.

26.6.

THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, INTEGRATION, PERFORMANCE AND
ACCURACY AND ANY IMPLIED WARRANTIES ARISING FROM STATUTE, COURSE OF DEALING,
COURSE OF PERFORMANCE OR USAGE OF TRADE.

27.

LIMITATION OF LIABILITY

27.1.

If Client should become entitled to claim damages from [Guardian or] Licensor
(including without limitation, for breach of contract, breach of warranty,
negligence or other tort claim), [Guardian and] Licensor will be liable only for
the amount of Client’s actual direct damages, not to exceed (in the aggregate
for all claims) the amount of the fees paid by Client to Licensor with respect
to the particular one-year Term in which the claim arises.  This limit also
applies to Licensor’s licensors.  It is the maximum liability for which Licensor
and its licensors are collectively responsible.

27.2.

In no event will [Guardian or] Licensor or any person or entity involved in the
creation, manufacture or distribution of any software, services or other
materials provided by Licensor under this Agreement be liable for:  (i) any
damages arising out of or related to the failure of Client or its Affiliates or
suppliers to perform their responsibilities; (ii) any claims or demands of third
parties (other than those third party claims covered by sections 26.3.1); or
(iii) any lost profits, loss of business, loss of data, loss of use, lost
savings or other consequential, special, incidental, indirect, exemplary or
punitive damages, even if Licensor has been advised of the possibility of such
damages.  Licensor will not be held responsible, or to have failed to meet its
obligations under this Agreement, if it either delays performance or fails to
perform as a result of any cause beyond its reasonable control.

27.3.

The foregoing limitations do not apply to the payment of settlements, costs,
damages and legal fees referred to in section 26.3.1.  The limitations of
liability set forth in this section 27 will survive and apply notwithstanding
the failure of any limited or exclusive remedy for breach of warranty set forth
in this Agreement.  The parties agree that the foregoing limitations will not be
read so as to limit any liability to an extent that would not be permitted under
applicable law.

28.

INDEMNIFICATION

28.1.

CLIENT ACKNOWLEDGES THAT THE SYSTEM IS ONLY AN AID IN THE DETECTION OF CERTAIN
THREATS IN SCANNED LUGGAGE AND/OR PACKAGES.  RESPONSIBILITY FOR DETECTING
THREATS IN SCANNED LUGGAGE AND/OR PACKAGES REMAINS CLIENT’S RESPONSIBILITY
ENTIRELY.  IN THAT REGARD, CLIENT ACKNOWLEDGES THAT THE SYSTEM WILL NOT IDENTIFY
ALL THREATS IN SCANNED LUGGAGE AND/OR PACKAGES.  IT IS ONLY DESIGNED TO ACT AS
AN AID TO SECURITY PERSONNEL IN THEIR EXERCIDE OF THEIR DUTIES.  Each of the
parties acknowledges and agrees that by entering into and performing its
obligations under this Agreement, Licensor will not assume and should not be
exposed to any liability with respect to passenger safety or with respect to the
failure of the System to identify a threat in any scanned luggage or packages.
 Therefore, except for claims covered by Section 26.3.1, Client will, at its own
expense and subject to the provisions of Section 28.2, defend, indemnify and
hold Licensor [and Guardian] harmless in all claims or actions by third parties
arising out of or relating to the conduct of Client’s business, including
without limitation, Client’s operation and use of the System and with respect to
passenger safety and security, and Client will pay all settlements, costs,
damages and legal fees and expenses finally awarded.

28.2.

A party’s indemnification obligations specified in this Agreement are
conditioned upon the indemnified party promptly notifying the indemnifying party
in writing of the proceeding, providing the indemnifying party a copy of all
notices received by the indemnified party with respect to the proceeding,
cooperating with the indemnifying party in defending or settling the proceeding,
and allowing the indemnifying party to control the defense and settlement of the
proceeding, including the selection of attorneys.  The indemnified party may
observe the proceeding and confer with the indemnifying party at its own
expense.

29.

TERMINATION

29.1.

Term.  The term of the software license is perpetual unless terminated as
defined below.

29.2.

Termination for Cause.  If a party believes that the other party has failed to
perform a fundamental obligation the failure of which defeats the essential
purpose of this Agreement (a “Breach”), then that party may





16

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




provide written notice directed to the breaching party describing the alleged
Breach in reasonable detail and containing a reference to this Section 29.2.  If
the breaching party does not, within thirty (30) days after receiving such
written notice, either (i) cure the Breach or (ii) if the Breach is not one that
can reasonably be cured within thirty (30) days, develop a plan to cure the
Breach and diligently proceed according to the plan until the Breach has been
cured, then the non-breaching party may terminate this Agreement for cause by
written notice to the breaching party.  If Client breaches the restrictions
imposed under Sections 21 and 22 or its nondisclosure obligations under
Section 25, Licensor will have the right, without affecting any other rights and
remedies Licensor may have, to terminate this Agreement immediately upon written
notice to Client.  Termination of this Agreement will be in addition to, and not
in lieu of, other remedies available to the terminating party under this
Agreement.

29.3.

Return of the Software.  Within thirty (30) days after the termination of this
Agreement for any reason, Client must return the Software to Licensor.  Client
must return the Software to Licensor at the address listed in Exhibit A via an
internationally recognized express courier service providing shipping tracking
and confirmation services, shipping pre-paid, using suitable packaging materials
at its own cost.

29.4.

Survival.  Any provision of this Agreement that imposes or contemplates
continuing obligations on a party will survive the expiration or termination of
this Agreement, including but not limited to sections 25 and 27.

30.

LAW AND DISPUTES

30.1.

This Agreement will be governed by the laws of the Commonwealth of Virginia,
United States of America, without regard to any provision of Virginia law that
would require or permit the application of the substantive law of any other
jurisdiction.

30.2.

Both Licensor and Client agree to comply fully with all relevant export laws and
regulations of the United States to ensure that no information or technical data
provided pursuant to this Agreement is exported or re-exported directly or
indirectly in violation of law.

30.3.

At the written request of either party, the parties will attempt to resolve any
dispute arising under or relating to this Agreement through the informal means
described in this Section 30.3.  Each party will appoint a senior management
representative who does not devote substantially all of his or her time to
performance under this Agreement.  The representatives will furnish to each
other all non-privileged information with respect to the dispute that the
parties believe to be appropriate and germane.  The representatives will
negotiate in an effort to resolve the dispute without the necessity of any
formal proceeding.  Formal proceedings for the resolution of the dispute may not
be commenced until the earlier of:  (i) the designated representatives conclude
that resolution through continued negotiation does not appear likely; or
(ii) thirty (30) calendar days have passed since the initial request to
negotiate the dispute was made; provided, however, that a party may file earlier
to avoid the expiration of any applicable limitations period, to preserve a
superior position with respect to other creditors, or to apply for interim or
equitable relief.

30.4.

The parties submit to the exclusive jurisdiction of the courts of Fairfax
County, Virginia and the United States District Court for the Eastern District
of Virginia, Alexandria Division.  Due to the high costs and time involved in
commercial litigation before a jury, the parties waive all right to a jury trial
with respect to any and all issues in any action or proceeding arising out of or
related to this Agreement

30.5.

No proceeding, regardless of form, arising out of or related to this Agreement
may be brought by either party more than two (2) years after the accrual of the
cause of action, except that (i) proceedings related to violation of a party’s
proprietary rights or any duty to protect Confidential Information may be
brought at any time within the applicable statute of limitations, and
(ii) proceedings for non-payment may be brought up to two (2) years after the
date the last payment was due.

31.

GENERAL

31.1.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties, and supersedes all other prior or contemporaneous communications
between the parties (whether written or oral) relating to the subject matter of
this Agreement.  This Agreement may be modified or amended solely in a writing
signed by both parties.

31.2.

Severability.  The provisions of this Agreement will be deemed severable, and
the unenforceability of any one or more provisions will not affect the
enforceability of any other provisions.  In addition, if any provision of this
Agreement, for any reason, is declared to be unenforceable, the parties will
substitute an enforceable provision that, to the maximum extent possible under
applicable law, preserves the original intentions and economic positions of the
parties.

31.3.

No Waiver.  No failure or delay by a party in exercising any right, power or
remedy will operate as a waiver of that right, power or remedy, and no waiver
will be effective unless it is in writing and signed by the waiving party.  If





17

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary




a party waives any right, power or remedy, the waiver will not waive any
successive or other right, power or remedy the party may have under this
Agreement.

31.4.

Notices.  Any legal notice or other communication required or permitted to be
made or given by either party pursuant to this Agreement will be in writing, in
English, and will be deemed to have been duly given:  (i) five (5) business days
after the date of mailing if sent by registered or certified U.S. mail, postage
prepaid, with return receipt requested; (ii) when transmitted if sent by
facsimile, provided a confirmation of transmission is produced by the sending
machine and a copy of the notice is promptly sent by another means specified in
this section; or (iii) when delivered if delivered personally or sent by express
courier service.  All notices will be sent to the other party at its address as
set forth below or at such other address as the party may specify in a notice
given in accordance with this section.

In the case of Client:

with a copy of legal notices to:

__________________________
__________________________
__________________________
Attn:  _____________________
Fax:  ______________

___________________________
___________________________
___________________________
Attn:  ______________________
Fax:  _______________

In the case of Licensor:

with a copy of legal notices to:

____________________________
____________________________
____________________________
Attn:  _______________________
Fax:

_________________

___________________________
___________________________
___________________________
Attn:  ______________________
Fax:  _______________

and

Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Blvd.
McLean, VA 22102
Attn:

Lawrence Schultis, Esq.
Fax:

1.703.770.7901

31.5.

Assignment.  Neither party may assign or otherwise transfer any right or
obligation set forth in this Agreement (whether by operation of law or
otherwise) without the other party’s prior written consent, except that Licensor
may assign any right or obligation set forth in this Agreement to an affiliate
or to a successor entity in the event of a merger, consolidation or sale of
Licensor’s business or all or substantially all of Licensor’s stock or assets,
provided the assignee agrees in writing to assume all of Licensor’s obligations
and liabilities under this Agreement.  Any purported assignment in violation of
the preceding sentence will be void.  This Agreement will be binding upon the
parties’ respective successors and permitted assigns.  

31.6.

Third Party Beneficiary.  Guardian has the right to enforce all obligations of
the Client and receive all benefits of this Agreement as an intended third party
beneficiary.

31.7.

Exhibits.  The Exhibits referred to in and attached to this Agreement are made a
part of it as if fully included in the text.




Each party has caused its authorized representative to execute this Agreement as
of the Effective Date.

_____________________________________

(Licensor)

 

________________________________ (Client)

By:

 

By:

Name:

 

Name:

Title:

 

Title:








18

Guardian Technologies International, Inc.

Proprietary Software License and Hardware Lease Agreement

Confidential and Proprietary










PROPRIETARY SOFTWARE LICENSE

EXHIBIT A




1.

Software provided under this license:  Licensor is licensing to Client the
following computer software components comprising the Software:

[insert list or description of software modules]




2.

Specifications: The Specifications for the Software are as set forth in the
following documentation:

[List of Technical Documentation containing the specifications for the Software]




3.

Associated documentation:  Licensor is licensing to Client the documentation
that sets forth the Specifications, as listed above, and the following other
documentation, all of which Licensor will deliver to Client, and which is
collectively referred to in this Agreement as the “Documentation”:

[List of all other Documentation]




4.

Hardware provided under this license:  Licensor is leasing the following
Hardware to Client:

[insert list or description of hardware]




5.

Sites: Client is permitted to use the Software at the facility or facilities
listed below:

____________________________
____________________________
____________________________
____________________________




6.

Software License Fee:  The Software License Fee is payable as follows:

Guardian Technologies (Guardian) automatic threat identification and alert
system, PinPoint is incorporated into an intelligent image informatics engine
(3i) resident on a standard Pentium 4 based microprocessor. The PinPoint 3i
system can be configured with various options and ordered under the commercial
terms of a Perpetual License, Rental or Transactional based terms.

1.

Perpetual License:  A “Perpetual License” is granted to an end user organization
pursuant to an end user license agreement.  The end user shall pay Guardian the
following amount(s) with respect to Products delivered under a Perpetual
License.







Product Description

License Fee per Scanning Device

 

1-99 Licenses

100-499 Licenses

500+ Licenses

PinPoint 3i Engine

 

 

 

PinPoint Module Metal

 

 

 

PinPoint Module Explosives

 

 

 








GDTI _____  EGC _____










2.

Rental License:  A “Rental License” is a license granted to an end user
organization pursuant to an end user license agreement under which the end user
pays a monthly license fee and the license expires at the end of a three-year
license term.  The end user organization shall pay Guardian the following
amount(s) with respect to Products delivered to an end user under a Rental
License:




Product Description

Monthly Rental per Scanning Device For Three Years

 

1-99 Licenses

100-499 Licenses

500+ Licenses

PinPoint 3i Engine

 

 

 

PinPoint Module Metal

 

 

 

PinPoint Module  Explosives

 

 

 




Guardian and the end user organization may agree to extend the term of the
Rental License for successive additional periods of one (1) year each after the
expiration of the initial three (3) year period.




Guardian has the right, upon notice, to increase the prices set forth above for
Rental Licenses no more than once in any calendar year by a percentage equal to
the percentage change during the preceding twelve (12) month period in the
Consumer Price Index for All Urban Consumers (CPI-U) for the U.S. City Average
for All Items compiled by the U.S. Bureau of Labor Statistics (or a successor
country index thereto).




The Prices set forth above include the provision of Support Services during the
term of the Rental License.  




3.   A “Transactional License” is a license granted to an end user organization
pursuant to an end user license agreement under which the end user pays a per
passenger fee and the license expires at the end of a three-year license term.
 The end user organization shall pay Guardian the monthly total fees based upon
the following per passenger fee with respect to Products delivered to an end
user under the Transactional License:










Product Description

Transaction Fee Per Passenger

for a Term of Three Years

PinPoint 3i Engine

 

·

PinPoint Module Metal

 

·

PinPoint Module  Explosive

 




The Prices set forth above include Annual Support Services during the term of
the Rental License.  




The end user organization may also elect to increase their passenger security
fees to cover administrative expenses.




Guardian and the end user organization may agree to extend the term of the
Rental License for successive additional periods of one (1) year each after the
expiration of the initial three (3) year period.




Guardian has the right, upon notice, to increase the prices set forth above for
Rental Licenses no more than once in any calendar year by a percentage equal to
the percentage change during the preceding twelve (12) month period in the
Consumer Price Index for All Urban Consumers (CPI-U) for the U.S. City Average
for All Items compiled by the U.S. Bureau of Labor Statistics (or a successor
country index thereto).




The Prices set forth above include the provision of Support Services during the
term of the Rental License.  




7.

Software Maintenance Fee:  The Annual Software Maintenance fee equals 20% of the
total Software License Fee provided in paragraph five (5) above.




8.

Address for return shipping:  





20

GDTI _____  EGC _____










Guardian Technologies International, Inc.

516 Herndon Parkway

Herndon, Virginia 20170

Telephone Number:  703-464-5495








21

GDTI _____  EGC _____


